Citation Nr: 1741016	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO. 10-35 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This case is before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2016, the Board remanded the Veteran's claim for additional development. His claim has since returned to the Board for further consideration.


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran has a current diagnosis of MS for disability purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for MS have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in August 2016, the Board remanded the MS disability service connection issue to the AOJ for additional development. The Veteran received a VA examination. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Further, if MS becomes manifest to a degree of 10 percent or more within 7 years from date of separation from service, it shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran reported dizziness and vertigo in 1990, approximately 15 years after separation from service in 1975. In 1999, Social Security Administration (SSA) records show that the Veteran was seen by MS specialists at the Vanderbilt University Medical Center who diagnosed the Veteran with "likely" MS.

In SSA records from May 2000, the Veteran reported that the first occurrence of his symptoms was in March 1994.

In a December 2000 private medical record from the St. Thomas Neurosciences Institute, it indicated the Veteran has a history of MS as diagnosed by another doctor. Subsequent treatments records from the private facility in 2001 and 2002 indicate that the Veteran had "relapsing-remitting" symptoms of MS. The records indicate that the Veteran's symptoms sometimes were exacerbated and other times improved.

The Board assigns these records low probative value as they are not based upon examination results but on the Veteran's reports of diagnosis from other examinations.

In April 2013, at a visit to the Tennessee Valley Healthcare System (HCS), the Veteran's workup was shown to have a negative result for MS. According to records from the Tennessee HCS, the original lab results from 1999 did not confirm MS.

The Board assigns these records probative value as they are based upon objective evidence in the form of laboratory results.

In an April 24, 2012 visit to the Bowling Green Urgentcare, Inc., the examiner stated that the Veteran's MRI confirmed MS; however, the examiner noted that "I am not a neurologist" and stated she did not have the Veteran's file for review. The examiner referred the results to an expert for review.

The Board assigns this examination a low probative value, as the examiner stated that she was not an expert and referred it to another expert for further review, and because the file was not available for review. As the examiner was not confident in her assessment, the credibility and competence of the examination are questionable. Accordingly, the Board cannot rely on this report.

In September 2014, the Veteran received a VA examination. The examiner noted that records from July 2013 indicate tests and findings were not supportive of the diagnosis of MS.

The examiner stated that the Veteran was previously thought to have MS. According to the examiner, documentation from another physician, Dr. Hunter, reflects this diagnosis, which at first was listed as probable, in part due to the negative CSF markers for inflammation. As time progressed, the examiner stated that MRIs and the Veteran's clinical course were not typical of this disorder.

The examiner stated that recent treatment records indicate that the patient has been re-evaluated by the Neurology Clinic at the VA in Nashville in conjunction with a subspecialty Neuroimmunology Clinic at Vanderbilt University Medical Center. The Veteran was seen by an expert in MS. The examiner said that it was determined that the Veteran does not have MS after re-evaluation of his clinical course, examination, laboratory and radiographic findings. The examiner also noted that the Veteran's lab results in 2013 also did not support a diagnosis of MS.

The examiner stated that the Veteran's treatment records do not support the contention that the Veteran's symptoms started in service or the first 7 years after service discharge. According to multiple treatment records, the examiner stated that the Veteran's symptoms of waxing and waning symptoms did not occur until 1990 when he had episodes of vertigo. The examiner opined that this is remote from and unrelated to his service which concluded in 1975.

The Board remanded the case after it was determined that the September 2014 examiner did not have a complete file history for review.

In March 2017, the Veteran received another VA examination that was performed after all records were received and reviewed. The examiner noted that after the 1999 diagnosis of possible MS, there is no evidence of progression or recurrence of either neurologic symptoms or MRI changes, which is highly inconsistent with the originally suspected diagnosis of MS.

The examiner noted that there was a repeat evaluation in 2013 by an MS specialist that resulted in a conclusion that the Veteran did not currently have, and never had, MS.

The examiner noted records for CSF examination in 2013, as well as brain MRIs from April 2012, February 2013, and February 2014 did not show signs of MS.

The examination results showed that the Veteran did not have any muscle weakness in the upper and/or lower extremities, any pharynx and/or larynx and/or swallowing conditions, sleep disturbance, any respiratory conditions, bowel functional impairment, voiding dysfunction, a history of recurrent symptomatic urinary tract infections, erectile dysfunction, or visual disturbances attributable to MS.

The Veteran's gait was normal, and shoulder extension and flexion, elbow flexion and extension, wrist flexion and extension, grip, pinch, hip extension and flexion, knee extension, and ankles all had normal strength. All of the Veteran's deep tendon reflexes showed normal results. Additionally, the Veteran did not have any muscle atrophy or weakness attributable to MS.

The March 2017 examiner opined that the Veteran does not have a current diagnosis of MS.

The Board affords great probative weight to the March 2017 VA examiner's opinion, which was rendered following a thorough review of the claims file and which is well supported by a reasoned rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131. In the absence of proof of present disability there can be no valid claim. Brammer, 3 Vet. App. at 225; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). Thus, in the absence of competent evidence showing a current diagnosis of MS, it is unnecessary to address the remaining elements of the claim for service connection. See Brammer, 3 Vet. App. at 225.

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. Although the Veteran claims that his symptoms are indicative of a current disability and related to his service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities. 38 C.F.R. § 3.159(a)(1). In certain instances, lay testimony may be competent to establish medical etiology or nexus. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, MS require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The diagnosis of MS is not a simple question that can be determined based on mere personal observation by a lay person, thus the Veteran's lay assertion is not competent to establish a current disability or a nexus to service. Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.

Symptoms, such as those experienced by the Veteran (including seizures and pain), without underlying disability, cannot meet the regulatory requirement for the existence of a current disability and are not, in and of themselves, capable of service connection. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Because there is no diagnosis of current MS, and the competent evidence of record indicates that there was never a correct diagnosis of MS, the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the Veteran's claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for MS is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


